


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of December 17, 2014, by and between ReWalk
Robotics, Inc., a Delaware corporation (the "Company"), with offices at 33 Locke
Dr Suite 204 Marlboro, MA 01752 and Kevin Hershberger (the "Employee") of 158
Kettle Hole Rd, Bolton, Ma. 01740.


WITNESSETH:


WHEREAS the Company desires to enter into employment with the Employee for the
period provided in this Agreement, and the Employee is willing to accept such
employment with the Company on a full-time basis, all in accordance with the
terms and conditions set forth below;


NOW, THEREFORE, for and in consideration of the premises hereof and the mutual
covenants contained herein, the parties hereto hereby covenant and agree as
follows:


1.Employment. (a) The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to accept such employment with the Company, beginning on
January 1, 2015 and continuing for the period set forth in Section 2 hereof, all
upon the terms and conditions hereinafter set forth.


(b)    The Employee affirms and represents that as of the commencement of his
employment by the Company on January 1, 2015, he will be under no obligation to
any former employer or other party which is in any way inconsistent with, or
which imposes any restriction upon, the Employee's acceptance of employment
hereunder with the Company, the employment of the Employee by the Company, or
the Employee's undertakings under this Agreement.
2.Term of Employment. (a) Unless earlier terminated as provided in this
Agreement, the term of the Employee's employment under this Agreement shall be
for a period beginning on January 1, 2015 through January 1, 2016 (the "Initial
Term").


(b) The term of the Employee's employment under this Agreement shall be
automatically renewed for additional twelve month terms (the "Renewal Term")
upon the expiration of the Initial Term or Additional Terms unless the Company
or the Employee delivers to the other, at least ninety (90) days prior to the
expiration of the Initial Term or Additional Terms, written notice specifying
that the term of the Employee's employment will not be renewed at the end of the
Initial or Additional Terms. If the contract is not renewed the severance terms
of section 10(b) would take effect. The period from January 1, 2015 through
January 1, 2016 or, in the event that the Employee's employment hereunder is
earlier terminated as provided herein or renewed as provided in this Section
2(b), such shorter or longer period, as the case may be, is hereinafter called
the "Employment Term".
3.Duties. The Employee shall be employed as the Chief Financial Officer of the
Company, shall faithfully and competently perform such duties as inhere in such
position and as are specified in the Bylaws of the Company and shall also
perform and discharge such other executive employment duties and
responsibilities as the CEO of the Company shall from time to time determine.
The Employee shall perform his duties principally at the executive offices of
the Company, with such travel to such other locations from time to time as the
CEO of the Company may reasonably prescribe. Except as may otherwise be approved
in advance by the CEO of the Company, and except during vacation periods and
reasonable periods of absence due to sickness, personal injury or other
disability or non-profit public service activities, the Employee shall devote
his full time throughout the Employment Term to the services required of him
hereunder; The Employee shall render his business services exclusively to the
Company (which term includes any of its subsidiaries or affiliates). During the
Employment Term, the Employee shall use his best efforts, judgment and energy to
improve and advance the business and interests of the Company in a manner
consistent with the duties of his position. Notwithstanding the foregoing, the
Employee shall be entitled to participate as a director and investor in other
business enterprises and to engage in activities related thereto so long as such
participation and activities do not (i) involve a substantial amount of the
Employee's time, (ii) impair the Employee's ability to perform his duties under
this Agreement or (iii) violate the provisions of Section 12 of this Agreement.

1

--------------------------------------------------------------------------------






4.Salary. As compensation for the complete and satisfactory performance by the
Employee of the services to be performed by the Employee hereunder during the
Employment Term, the Company shall pay the Employee a base salary at the annual
rate of Two Hundred-Fifty Thousand Dollars ($250,000.00) (said amount, together
with any increases thereto as may be determined from time to time by the
Compensation Committee of the Company in its sole discretion, being hereinafter
referred to as "Salary"). Any Salary payable hereunder shall be paid in regular
intervals in accordance with the Company's payroll practices from time to time
in effect. Employee shall additionally be eligible to participate in annual
merit increases beginning January 1, 2016.
5.Bonus. The Employee will be eligible to participate in the Company's bonus
plan, with eligibility for an annual bonus will of up to thirty-five percent
(35%) of the Employee's then-base salary, assuming Company and individual
objectives are met (the "Bonus"). Bonus percentage will be subject to specific
objectives and accomplishments as are mutually agreed upon by the Board of
Directors and the Employee. Payment of such bonuses will be subject to the
approval of the Compensation Committee of the Board of Directors. Performance
that exceeds the agreed upon objectives will allow for payment beyond the 35%
target.
6.Sign On Bonus. The Employee will receive a one-time sign on bonus of $84,000
to be paid at the end of Q1 2015. If the employee leaves the company at any time
during the first year, any pro-rated portion of the sign-on bonus remaining must
be returned.
7.Equity Compensation. Pursuant to and subject to the terms of a stock option
plan of the Company (the "SOP"), the Employee will be granted options to
purchase shares of stock. Board approval of the shares and pricing will be done
as soon as practically possible after commencing employment. The initial shares
that have been approved by the compensation committee are 77,469 shares. (0.65%
of outstanding shares). The company will consider additional equity awards on an
annual basis as per the compensation policy approved by the shareholders.
8.
Other Benefits. During the Employment Term, the Employee shall:

(i)be eligible to participate (on terms at least as favorable as other executive
employees) in employee fringe benefits and pension and/or profit sharing plans
that may be provided by the Company for its executive employees in accordance
with the provisions of any such plans, as the same may be in effect from time to
time;


(ii)be entitled to fully paid Harvard Pilgrim Family (PPO) or equivalent medical
and dental coverage under the Company's health care policy for its executive
employees in accordance with the provisions of such Company health care policy,
as the same may be in effect from time to time;


(iii)be entitled to the number of paid vacation days in each calendar year
determined by the Company from time to time for its executive officers, provided
that such number of paid vacation days in each calendar year shall not be less
than twenty (20) work days (four (4) calendar weeks); the Employee shall also be
entitled to all paid holidays given by the Company to its senior executive
officers;


(iv)be entitled to sick leave, sick pay and disability benefits in accordance
with any Company policy that may be applicable to senior executive employees
from time to time; and


(v)be entitled to reimbursement for all reasonable and necessary out-of-pocket
business expenses incurred by the Employee in the performance of his duties
hereunder in accordance with the Company's normal policies from time to time in
effect.


9.Confidential Information. The Employee hereby covenants, agrees and
acknowledges as follows:


(a)The Employee has and will have access to and will participate in the
development of or be acquainted with confidential or proprietary information and
trade secrets related to the business of the

2

--------------------------------------------------------------------------------




Company and any other present or future subsidiaries or affiliates of the
Company (collectively with the Company, the "Companies"), including but not
limited to (i) inventions; designs; specifications; materials to be used in
products and manufacturing processes; customer lists; claims histories,
adjustments and settlements and related records and compilations of information;
the identity, lists or descriptions of any new customers, referral sources or
organizations; financial statements; cost reports or other financial
information; contract proposals or bidding information; business plans; training
and operations methods and manuals; personnel records; software programs;
reports and correspondence; premium structures; and management systems, policies
or procedures, including related forms and manuals; (ii) information pertaining
to future developments such as future marketing or acquisition plans or ideas,
and potential new business locations and (iii) all other tangible and intangible
property, which are used in the business and operations of the Companies but not
made public. The information and trade secrets relating to the business of the
Companies described hereinabove in this paragraph (a) are hereinafter referred
to collectively as the "Confidential Information", provided that the term
Confidential Information shall not include any information (x) that is or
becomes generally publicly available (other than as a result of violation of
this Agreement by the Employee), (y) that the Employee receives on a
non-confidential basis from a source (other than the Companies or their
representatives) that is not known by him to be bound by an obligation of
secrecy or confidentiality to any of the Companies or (z) that was in the
possession of the Employee prior to disclosure by the Companies.


(b)The Employee shall not disclose, use or make known for his or another's
benefit any Confidential information or use such Confidential information in any
way except as is in the best interests of the Companies in the performance of
the Employee's duties under this Agreement. The Employee may disclose
Confidential Information when required by a third party and applicable law or
judicial process, but only after providing immediate notice to the Company at
any third party's request for such information, which notice shall include the
Employee's intent with respect to such request.


(c)The Employee acknowledges and agrees that a remedy at law for any breach or
threatened breach of the provisions of this Section 8 would be inadequate and,
therefore, agrees that the Companies shall be entitled to injunctive relief in
addition to any other available rights and remedies in case of any such breach
or threatened breach; provided, however, that nothing contained herein shall be
construed as prohibiting the Companies from pursuing any other rights and
remedies available for any such breach or threatened breach.


(d)The Employee agrees that upon termination of his employment with the Company
for any reason, the Employee shall forthwith return to the Company all
Confidential Information in whatever form maintained (including, without
limitation, computer discs and other electronic media).


(e)The obligations of the Employee under this Section 8 shall, except as
otherwise provided herein, survive the termination of the Employment Term and
the expiration or termination of this Agreement.


(f)Without limiting the generality of Section 13 hereof, the Employee hereby
expressly agrees that the foregoing provisions of this Section 8 shall be
binding upon the Employee's heirs, successors and legal representatives.


10.
Termination.



(a)The Employee's employment hereunder shall be terminated upon the occurrence
of any of the following:


(i)death of the Employee;


(ii)the Employee's inability to perform his duties on account of disability or
incapacity for a period of one hundred eighty (180) or more days, whether or not
consecutive, within any period of twelve (12) consecutive months;

3

--------------------------------------------------------------------------------






(iii)the Company giving written notice, at any time, to the Employee that the
Employee's employment is being terminated "for cause" (as defined below); or


(iv)the Company giving written notice, at any time, to the Employee that the
Employee's employment is being terminated other than pursuant to clause (i),
(ii) or (iii) above.
The following actions, failures and events by or affecting the Employee shall
constitute "cause" for termination within the meaning of clause (iii) above: (A)
an indictment for or conviction of the Employee of, or the entering of a plea of
nolo contendere by the Employee with respect to, having committed a felony, (B)
abuse of controlled substances or alcohol or acts of dishonesty or moral
turpitude by the Employee that are detrimental to the Company, (C) acts or
omissions by the Employee that the Employee knew were likely to damage the
business of the Company, (D) negligence by the Employee in the performance of,
or disregard by the Employee of, his material obligations under this Agreement
or otherwise relating to his employment, which negligence or disregard continue
un-remedied for a period of fifteen (15) days after written notice thereof to
the Employee or (E) failure by the Employee to obey the reasonable and lawful
orders and policies of the Board of Directors that are consistent with the
provisions of this Agreement (provided that, in the case of an indictment
described written notice of such proposed termination and a reasonable
opportunity to discuss the matter with the CEO in clause (A) above, and in the
case of clause (B), (C) or (E) above, the Employee shall have received of the
Company, followed by a notice that the CEO of the Company adheres to its
position.


(b)In the event that the Employee's employment is terminated pursuant to clause
(iv) of Section 9(a) above, at any time during his employment, the Company shall
pay to the Employee, as severance pay or liquidated damages or both, monthly
payments at the rate per annum of his Salary and Bonus (and the replacement cost
of his benefits as described in Section 7 above) at the time of such termination
for a period from the date of such termination to the date which is six months
after such termination.


(c)The employee shall be entitled to voluntary leave and receive severance as
defined in Section 10 (b) if the company (i) moves the primary office more than
75 miles from the current location, (ii) reduces his title or primary
responsibilities as CFO


(d)Notwithstanding anything to the contrary expressed or implied herein, except
as required by applicable law and except as set forth in Section 9(b) above, the
Company (and its affiliates) shall not be obligated to make any payments to the
Employee or on his behalf of whatever kind or nature by reason of the Employee's
cessation of employment (including, without limitation, by reason of termination
of the Employee's employment by the Company's for "cause"), other than (i) such
amounts, if any, of his Salary as shall have accrued and remained unpaid as of
the date of said cessation and (ii) such other amounts, if any, which may be
then otherwise payable to the Employee pursuant to the terms of the Company's
benefits plans.


(e)No interest shall accrue on or be paid with respect to any portion of any
payments hereunder.


(f)In the event of a change of control via a merger or acquisition of the
company, the severance as outlined in section10 (b) would be modified as
follows: If the employee is terminated in less than12 months post the closing of
the change of control event; severance will increase from six months to twelve
months.


11.Change of Control In the event the company is subject to a merger or
acquisition where the employee is terminated in less than 12 months after the
closing of the transaction, vesting of the outstanding equity will be
accelerated.



4

--------------------------------------------------------------------------------




12.
Non-Assignability.





(a)Neither this Agreement nor any right or interest hereunder shall be
assignable by the Employee or his beneficiaries or legal representatives without
the Company's prior written consent; provided, however, that nothing in this
Section 10(a) shall preclude the Employee from designating a beneficiary to
receive any benefit payable hereunder upon his death or incapacity.


(b)Except as required by Jaw, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to exclusion, attachment, levy
or similar process or to assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void and of
no effect.


1l. Inventions. Any and all inventions, innovations or improvements
("inventions") made, developed or created by the Employee (whether at the
request or suggestion of the Company or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
during the Employment Term which may be directly or indirectly useful in, or
relate to, the business of the Company shall be promptly and fully disclosed by
the Employee to the Board of Directors of the Company and shall be the Company's
exclusive property as against the Employee, and the Employee shall promptly
deliver to an appropriate representative of the Company as designated by the
Board of Directors all papers, drawings, models, data and other material
relating to any inventions made, developed or created by him as aforesaid. The
Employee shall, at the request of the Company and without any payment therefor,
execute any documents necessary or advisable in the opinion of the Company's
counsel to direct issuance of patents or copyrights to the Company with respect
to such inventions as are to be the Company's exclusive property as against the
Employee or to vest in the Company title to such inventions as against the
Employee. The expense of securing any such patent or copyright shall be borne by
the Company.


12.Restrictive Covenants.


(a)Competition. During the Employment Term and, in the event the Employee's
employment is terminated by the Company pursuant to clause (iii) or (iv) of
Section 9(a) above, during the twelve (12) month period following such
termination (provided that, in the case of a termination pursuant to clause (iv)
of said Section 9(a), any payments required pursuant to Section 9(b) hereof are
made in full and in a timely fashion)), the Employee will not directly or
indirectly (as a director, officer, executive employee, manager, consultant.,
independent contractor, advisor or otherwise) engage in competition with, or own
any interest in, perform any services for, participate in or be connected with
any business or organization which engages in competition with the Company
within the meaning of Section 12(d), provided, however, that the provisions of
this Section 12(a) shall not be deemed to prohibit the Employee's ownership of
not more than two percent (2%) of the total shares of all classes of stock
outstanding of any publicly held company in competition with the Company, or
ownership, whether through direct or indirect stock holdings or otherwise, of
one percent (!%) or more of any other business in competition with the Company.
The geographic territory within which this Section 12(a) applies is all of the
United States of America, Europe and Asia.


(b)Non-Solicitation. During the Employment Term and during the twelve (12) month
period following the end of the Employment Term for any reason whatsoever (or,
if later, the twelve ( 12) month period following termination of the Employee's
employment with the Company), provided that payments, if any, required pursuant
to Section 9(b) hereof are made in full and in a timely fashion, the Employee
will not directly or indirectly induce or attempt to induce any employee of any
of the Companies to leave the employ of the Company, or in any way interfere
with the relationship between the Company and any employee thereof.


(c)Non-Interference. During the Employment Term and, in the event the Employee's
employment is terminated by the Company pursuant to clause (iii) or (iv) of
Section 9(a) above, during the twelve (12) month period following such
termination (provided that, in the case of a termination pursuant to clause (iv)
of said Section 9(a), any payments required pursuant to Section 9(b) hereof are
made in full and in a

5

--------------------------------------------------------------------------------




timely fashion)), the Employee will not directly or indirectly hire, engage,
send any work to, place orders with, or in any manner be associated with any
supplier, contractor, subcontractor or other business relation of the Company if
such action by him would have a material adverse effect on the business, assets
or financial condition of the Company, or materially interfere with the
relationship between any such person or entity and the Company.


(d)Certain Definitions. For purposes of this Section 10, a person or entity
(including, without limitation, the Employee) shall be deemed to be a competitor
of the Company, or a person or entity (including, without limitation, the
Employee) shall be deemed to be engaging in competition with the Company, if
such person or entity is engaged in a business involving robotic technologies
designed to allow mobility of paralyzed patients.


(e)Certain Representations of the Employee. In connection with the foregoing
provisions of this Section 12, the Employee represents that his experience,
capabilities and circumstances are such that such provisions will not prevent
him from earning a livelihood. The Employee further agrees that the limitations
set forth in this Section 12 (including, without limitation, time and
territorial limitations) are reasonable and properly required for the adequate
protection of the current and future businesses of the Companies. It is
understood and agreed that the covenants made by the Employee in this Section 12
(and. in Section 8 hereof) shall survive the expiration or termination of this
Agreement.


(f)Injunctive Relief. The Employee acknowledges and agrees that a remedy at law
for any breach or threatened breach of the provisions of Section 12 hereof would
be inadequate and, therefore, agrees that the Company shall be entitled to
injunctive relief in addition to any other available rights and remedies in
cases of any such breach or threatened breach; provided, however, that nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other rights and remedies available for any such breach or threatened breach.


13.Binding Effect. Without limiting or diminishing the effect of Section 8 or
Section 12 hereof, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, successors, legal
representatives and assigns.


14.Notices. All notices which are required or may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and (i) delivered personally, (ii) mailed by certified or
registered mail, return receipt requested and postage prepaid, (iii) sent via a
nationally recognized overnight courier or (iv) sent via facsimile confirmed in
writing to the recipient, if to the Company at the Company's principal place of
business, and if to the Employee, at his home address most recently filed with
the Company, or to such other address or addresses as either party shall have
designated in writing to the other party hereto, provided, however, that any
notice sent by certified or registered mail shall be deemed delivered on the
date of delivery as evidenced by the return receipt.


15.Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.


16.    Severability. The Employee agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of Section 8 or 12
hereof is void or constitutes an unreasonable restriction against the Employee,
the provisions of such Section 8 or 12 shall not be rendered void but shall
apply with respect to such extent as such court may judicially determine
constitutes a reasonable restriction under the circumstances. If any part of
this Agreement other than Section 8 or 12 is held by a court of competent
jurisdiction to be invalid, illegible or incapable of being enforced in whole or
in part by reason of any rule of law or public policy, such part shall be deemed
to be severed from the remainder of this Agreement for the purpose only of the
particular legal proceedings in question and all other covenants and provisions
of this Agreement shall in every other respect continue in full force and effect
and no covenant or provision shall be deemed dependent upon any other covenant
or provision.



6

--------------------------------------------------------------------------------




17.Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.


18.Entire Agreement; Modifications. This Agreement constitutes the entire and
final expression of the agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements, oral and written, between the
parties hereto with respect to the subject matter hereof. This Agreement may be
modified or amended only by an instrument in writing signed by both parties
hereto.


19.Countemarts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Employee have duly executed and
delivered this Agreement as of the day and year first above written.




/s/ Kevin Hershberger         /s/ Larry Jasinski
Kevin Hershberger                        Larry Jasinski


158 Kettle Hole Rd                        Chief Executive Officer
Bolton, Ma. 01740                        ReWalk Robotics, Inc
                    







8